         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CITY OF EL CENIZO, et al.,                                 §
     Plaintiffs,                                           §
                                                           §
v.                                                         §     CIVIL ACTION NO. 5:17-CV-404-OG
                                                           §        [Consolidated/Lead Case]
STATE OF TEXAS, et al.,                                    §
          Defendants.                                      §

      DEFENDANTS THE CITY OF ROWLETT, CHIEF GODFREY, OFFICER WELK AND OFFICER
     RICKMAN’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED
                              COMPLAINT [DKT. NO. 282]

To the Honorable United States District Court Judge Orlando Garcia—

I.       Plaintiffs Fail to Meet their Burden to Show this Court Has
         Jurisdiction Over their Claims Under Fed. R. Civ. P. 12(b)(1).

         A.       Plaintiffs Lack Standing to Seek Prospective Declaratory and Injunctive Relief
                  Against City Defendants.

         City Defendants’ motion to dismiss shows that Plaintiffs’ amended complaint fails to state

facts that confer standing upon them to seek injunctive or declaratory relief. Plaintiffs respond with

three arguments that lack merit. First, Plaintiffs claim they have standing because “City

Defendants have already unlawfully arrested Plaintiffs once.” Dkt. No. 311 at 4. But as previously

argued, “[p]ast exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief ... if unaccompanied by any continuing, present adverse effects.” Bauer

v. Texas, 341 F.3d 352, 358 (5th Cir. 2003) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 95-96

(1983)). And “standing in no way depends on the merits of the plaintiff’s contention that particular

conduct is illegal....” Warth v. Seldin, 422 U.S. 490, 500 (1975). Thus, even taking Plaintiffs’




City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 1 of 17
          Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 2 of 17




allegation of a prior unlawful arrest as true, this does not provide them standing to seek injunctive

or declaratory relief.

         Second, Plaintiffs assert they have “adequately alleged that they remain subject to the

enforcement of the City Defendants’ policy and/or custom.” Dkt. No. 311 at 4. Tellingly, Plaintiffs

do not cite to any portion of their complaint following this claim. See id. This is likely because the

facts alleged in Plaintiffs’ amended complaint actually support the opposite conclusion. As City

Defendants explained in their Motion, Plaintiffs never allege in their complaint that they will be

detained again. In fact, their complaint reflects that Plaintiffs live an hour from Rowlett in

Arlington, Texas and that Plaintiff Valladarez is currently awaiting a removal order. Dkt. No. 282

at ¶¶13, 167. There are no facts within the complaint that suggest Plaintiffs will suffer future injury

in the form of being in a city they do not reside anywhere near and being detained upon suspicion

of an immigration violation. See Clapper v. Amnesty Intern. USA, 568 U.S. 398, 416 (2013) (stating

that, to obtain prospective injunctive relief, a plaintiff must show that future injury is “certainly

impending.”).

         Third, Plaintiffs are incorrect that they have standing simply because of their claim that

they “were not engaged in illegal conduct at the time of their arrest.”1 Dkt. No. 282 at ¶¶13, 167.

The case Plaintiffs cite to, Hernandez v. Cremer, 913 F.2d 230 (5th Cir. 1990), does not support

their position. See id. at 235. The plaintiff in Hernandez sought to enjoin harassment that

accompanied his pursuit of a legal activity–crossing the border between the United States and



1
 The second portion of that sentence reads “and they continue to share the characteristics of a subset of individuals
who are vulnerable to illegal questioning, detention and/or arrest on the basis of suspected immigration status pursuant
to SB 4.” Id. Plaintiffs are seeking injunctive and declaratory relief against City Defendants. Thus, as explained in the
paragraph above, there must be a showing that future injury to Plaintiffs, by City Defendants is “certainly impending.”
An allegation that Plaintiffs generally remain subject to future injury from SB4 or the State of Texas does not satisfy
that burden.


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                 Page 2 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 3 of 17




Mexico by a United States Citizen. Id. Hernandez was therefore “entitled to travel to and from

Mexico without deprivation of his Fifth Amendment due process rights,” and “there [was] at the

very least a reasonable expectation that Hernandez [would] exercise his right to travel” in the

future Id. at 234. Thus, as the Fifth Circuit pointed out, the “critical factual distinction between

Lyons and the [case before them]” was that Hernandez “was engaged in an activity protected by

the Constitution” at the time of his arrest. Id. at 234.

         This distinction does not fall in Plaintiffs’ favor.

         There are no facts that suggest Plaintiffs were engaged in any activity protected by the

Constitution at the time they were approached for questioning while standing outside a stranger’s

home. See Dkt. No. 282. And standing does not manifest itself merely because a plaintiff was not

later arrested for the offense they were suspected of when the alleged unlawful detention or

investigation occurred. See Lyons, 461 U.S. at 115; see also Bradshaw v. McLennan County, W-08-

CV-246, 2009 WL 10700850, at *1 (W.D. Tex. May 19, 2009); see also Burks v. Price, CV

6:13CV746, 2015 WL 3622684, at *11 (E.D. Tex. June 10, 2015), aff'd, 654 Fed. Appx. 670 (5th

Cir. 2016).

         Dismissal for lack of standing is therefore appropriate pursuant to Lyons. There, the Fifth

Circuit made clear that the reason standing did not exist was because Lyons failed to show that

“he, himself, will not only again be stopped by the police, but will also be choked without any

provocation or legal excuse.” Lyons, 461 U.S. at 106 n. 7. Similarly here, Plaintiffs point to nothing

in their complaint that suggest they will not only again be stopped by police in a different city from

where they reside but also that they will be detained upon suspicion of an immigration violation.

See Dkt. No. 311 at 3-6.




City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 3 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 4 of 17




         B.       This Court Lacks Jurisdiction Over City Defendants Where it Cannot Redress
                  Plaintiffs’ Purported Injuries.

         Plaintiffs fail to support their claim that the injunctive and declaratory relief they seek

against City Defendants will redress the injuries they have suffered as a result of SB4 being applied

to them. See Dkt. No. 311 at 6-7. “Because injunctive and declaratory relief ‘cannot conceivably

remedy any past wrong,’ plaintiffs seeking injunctive and declaratory relief can satisfy the

redressability requirement only by demonstrating a continuing injury or threatened future injury.”

Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019). As explained immediately above, there are

no facts in Plaintiffs’ amended complaint that indicate an “actual or imminent, not ‘conjectural’

or ‘hypothetical’” future injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

         Moreover, as City Defendants’ Motion argued, Plaintiffs’ amended complaint contained

no factual allegations that their detentions were “pursuant to SB4.” See Dkt. No. 302 at 12 (citing

Dkt. No. 282 at ¶¶13–14). Revealingly, Plaintiffs’ Response not only lacks any cite to their

amended complaint to contest this argument, but also fails to remedy the fact that no such citation

exists by pointing to the provision of SB4 they believe the City Defendants’ alleged policy is based

on. See Dkt. No. 311 at 6-7. Because Plaintiffs have twice failed to prove that their injury is likely to

be redressed by a favorable judicial decision, this Court should find Plaintiffs lack standing to bring

their as-applied challenge.

         C.    Plaintiffs’ Claim for Injunctive and Declaratory Relief Against Officers Welk
               and Rickman are Barred by Sovereign Immunity.
         “[T]he Eleventh Amendment does not bar suits for injunctive or declaratory relief against

individual state officials acting in violation of federal law.” Raj v. La. State Univ., 714 F.3d 322, 328

(5th Cir. 2013) (citing Ex parte Young, 209 U.S. 123, 155-56 (1908)). But in order “[t]o fall within

the Ex parte Young exception to sovereign immunity...a plaintiff must name individual state officials


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 4 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 5 of 17




as defendants in their official capacities.” Id. To receive Eleventh Amendment immunity, a

defendant need not be expressly labeled a “state officer” or “state official,” but instead need only

be acting as an “arm of the State,” which includes agents and instrumentalities of the State. See

Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429–30 (1997).

         Plaintiffs assert that Officers Welk and Rickman are “city police officers” that do not enjoy

Eleventh Amendment immunity because they were not acting as an arm of the State during their

detention. Dkt. No. 311 at 8. Plaintiffs’ amended complaint and response are replete with the

opposite contention: that the Officer were acting under color of, and pursuant to, state law, namely

SB4, in detaining Plaintiffs. See e.g., Dkt. No. 282 at ¶ 198 (“Defendants OFFICER JASON

WELK and OFFICER BRANDON RICKMAN were acting under color of state law during the

time period relevant to this claim.”); see also, e.g., Dkt. No. 311 at 6 (“Plaintiffs were unlawfully

detained by Rowlett police officers pursuant to SB 4 and the enforcement of SB 4.”).

         Plaintiffs should not be permitted to classify Officers Welk and Rickman’s actions as those

of a city actor to overcome sovereign immunity while simultaneously arguing they have standing

to seek injunctive relief or have not brought a Bivens action because City Defendants were acting

pursuant to state law. Compare Dkt. No. 311 at 7 with id. at 6, 9. To the extent this Court finds

Plaintiffs have alleged the latter, however, this Court should dismiss Plaintiffs’ claim for injunctive

and declaratory relief against the Officers as impermissible under Ex Parte Young. See, e.g., Aguilar

v. Texas Dept. of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998) (holding that Ex Parte Young

suits must be “brought against individual persons in their official capacities as agents of the

state.”).

II.      Plaintiffs Fail to State a Claim Against the City Defendants
         Under the Supremacy Clause.



City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 5 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 6 of 17




         Plaintiffs incorrectly argue that this Court is foreclosed from dismissing their Supremacy

Clause cause of action because they have pleaded that City Defendants’ alleged policy and/or

custom all is both conflict and field preempted by federal law. Dkt. No. 311 at 22-23. Plaintiffs’

reliance on White v. U.S. Corr., LLC for the proposition that “factual arguments and reliance on

evidence are inappropriate at the motion to dismiss stage” does not require such a result in this

case. 2019 WL 5106019, at *4 (W.D. Tex. Oct. 11, 2019), report and recommendation adopted, White

v. U.S. Corr., LLC, 2019 WL 7759342 (W.D. Tex. Nov. 18, 2019). White involved remarkably

different circumstances than those presented here. In White, defendant’s motion to dismiss raised

an affirmative defense that required the Court to engage in a factual inquiry, including a review of

extrinsic evidence, in order to determine the applicability of the affirmative defense. Id. In

declining to engage in such an inquiry, the Court stated that “Courts in this circuit have specifically

held that the applicability of the [Motor Carrier Act] ‘is not appropriate on a motion to dismiss’

and ‘is better suited for summary judgment.’ Id. (citing Aston v. Glob. Prisoner Servs., 2016 WL

4079547, at *4 (W.D. Tex. July 29, 2016)).

         Here, City Defendants’ argument that their alleged policy is not preempted by federal law

did not raise an affirmative defense or require the Court to consider evidence that is extrinsic to

the pleadings. ECF No. 302 at 15. Rather, City Defendants have attacked the sufficiency of the

claims alleged in Plaintiff’s amended complaint. See id.

         Plaintiffs’ amended complaint and Response make only conclusory assertions that City

Defendants’ alleged policy and/or custom is both conflict and field preempted by federal law. ECF

No. 282 at 46, ¶¶ 170-72 & at 49, ¶ 181; Dkt. No. 311 at 22. To avoid dismissal on a Rule 12(b)(6)

motion, “a plaintiff's obligation to provide the grounds of his entitle[ment] to relief requires more



City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 6 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 7 of 17




than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” White, 2019 WL 5106019, at *2 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

While Plaintiffs state that they “do not allege that they were detained pursuant to a federal

request” in an attempt to analogize their case to that of Arizona, the only facts provided as to why

Plaintiffs were detained involve (1) the existence of a federal warrant; and (2) an ICE agent

appearing at the scene where the subject of that federal warrant just so happened to be. Arizona v.

United States, 567 U.S. 387, 410, (2012); ECF No. 282 at ¶165. These facts do not lead to the

reasonable inference that Officers Welk and Rickman detained them without a federal request.

Thus, this case does not fall within the holding of Arizona, and this Court should find that Plaintiffs

have failed to state a claim for which relief can be granted under the Supremacy Clause.

III.     Plaintiffs’ Facts Give Rise to a Bivens Claim because the
         Specific Conduct they Complain of is Fundamentally a Federal
         Function.

         Plaintiffs do not insulate themselves from a finding that their suit against City Defendants

gives rise to a Bivens claims simply by arguing that “Plaintiffs nowhere allege [in their amended

complaint] that Defendants Welk and Rickman acted under color of federal law.” Dkt. No. 311 at

9. Instead, this Court’s analysis must focus on whether the “specific conduct” Plaintiffs complain

of is either “fairly attributable to the State,” or was “fundamentally a federal function.” Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982); Doe v. United States, 831 F.3d 309, 316 (5th Cir.

2016). If it is the latter, the claim gives rise to a Bivens action, regardless of how many times a

complaint contains the conclusory allegation that a defendant was acting under color of state law.

         It is Plaintiffs’ burden to plead facts that allow the Court to draw the reasonable inference

that a defendant was acting under color of state law. Here, Plaintiffs’ amended complaint states




City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 7 of 17
          Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 8 of 17




that Officers Welk and Rickman learned of Plaintiff Valladarez’s outstanding federal immigration

after running a routine records check, and that an ICE agent appeared on the scene to execute that

warrant a short while later. Dkt. No. 282 at ¶¶164-165. While Plaintiffs also allege that Officers

Welk and Rickman did not detain Plaintiffs pursuant to any federal request, there are no facts in

their complaint to support this conclusory allegation. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642

(5th Cir. 2005) (stating a court need not “strain to find inferences favorable to the plaintiffs” and

“will not accept conclusory allegations, unwarranted deductions, or legal conclusions.”). The only

facts provided as to why Plaintiffs were detained involve (1) the existence of a federal warrant; and

(2) an ICE agent appearing at the scene where the subject of that federal warrant just so happened

to be. The reasonable inference from these facts lead to the same conclusion as in Doe: Officers

Welk and Rickman were “detaining [Plaintiffs] pending a determination of their immigration

status pursuant to ICE specifications” which is “fundamentally a federal function.”2 Doe, 831 F.3d

at 316.

          Thus, in properly considering the facts stated in Plaintiffs’ amended complaint, as opposed

to their conclusory allegations, it appears that Plaintiffs’ claims give rise to a Bivens action. As

previously explained, such an action would be a “new context” for the purposes of Bivens.

Hernandez v. Mesa, 140 S. Ct. 735 (2020) (stating Bivens' expansion to “new contexts” is “a

‘disfavored’ judicial activity.”). Therefore, to the extent this Court construes Plaintiffs’ claims as

being brought under Bivens, this case should not proceed on such a theory.


2
  Plaintiffs argue Doe is inapplicable because it was a decision rendered against “defendant federal contractors”
running a detention center. Dkt. No. 311 at 9-10. The section of Doe that City Defendants’ argument relies on,
however, clearly applies specifically to the “CCA Defendants,” a private company, whose only contract in that case
was with Williamson County to operate a detention facility. See Doe, 831 F.3d at 314. That contract, in fact, “provide[d]
that its terms are governed by Texas law” and the facts indicated that the County played a “critical role” in how the
CCA defendants operated the detention center. Id. at 315. Despite this, the Court still concluded the CCA defendants
were performing a “federal function” when it was transporting plaintiffs pursuant to ICE standards. Id. at 315-316.


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                 Page 8 of 17
          Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 9 of 17




IV.      Plaintiffs’ Unsupported and Conclusory Allegations Do Not
         Support a Finding that Officers Welk and Rickman Lacked
         Reasonable Suspicion to Detain or Probable Cause to Arrest.

         City Defendants’ Motion to Dismiss cited directly to Plaintiffs’ alleged facts in their

complaint to explain why reasonable suspicion existed to conduct an investigatory stop of both3

Plaintiffs. Dkt. No. 302 at 20-24. In response, Plaintiffs assert that no reasonable suspicion existed

because (1) they alleged, in their complaint, that it was so; and (2) they provided a plausible story

to the officers as to why they were in front of a stranger’s house. Dkt. No. 311 at 12-15.

         As to their first argument, Plaintiffs’ continued declarations that “[Officers] Welk and

Rickman did not have reasonable suspicion to conduct an investigatory stop of Plaintiffs” is a

conclusory allegation that does not suffice to avoid dismissal under Fed. R. Civ. P. 12(b)(6). Dkt.

No. 311 at 12. “Factual allegations of [a complaint] must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Thus, Plaintiffs’ “conclusory allegations or legal

conclusions masquerading as factual conclusions [do] not suffice to prevent dismissal under Rule

12(b)(6).” ABC Arbitrage Plaintiffs Group v. Tchuruk, 291 F.3d 336, 348 (5th Cir. 2002).

         Plaintiffs also were not subject to an unreasonable investigatory stop under the Fourth

Amendment simply because they told the Officers they were there as the result of a Craigslist ad.

See Dkt. No. 311 at 12-13. A determination of reasonable suspicion is based on a consideration of

the facts available to the officer at the time of the detention. Davila v. United States, 713 F.3d 248,

258 (5th Cir. 2013). Plaintiffs offer no facts that suggest the Officers would have known Plaintiffs’




3
  Contrary to the argument made in Plaintiffs’ response, the section of Defendants’ Motion to Dismiss regarding
Plaintiffs’ Fourth Amendment cause of action clearly and continually references the constitutionality of the officers’
interactions with both Plaintiffs. See, e.g., Dkt. No. 302 at 20 (subsection IV(B)(1)(i) arguing that “The Officers’
investigatory stop of Plaintiffs did not violate the Fourth Amendment.”); id. at 24 (subsection IV(B)(1)(ii) arguing that
any arrest of Plaintiffs was supported by probable cause).


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                 Page 9 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 10 of 17




story to be true at the time of the stop. See Dkt. Nos. 282, 311. And the other facts Plaintiffs do offer

indicate that, at the time of their encounter, the Officers knew only that (1) a resident of the home

at 25 Victoria Drive had been continuously harassed by an unknown person(s) coming to his home

and banging on his door as the result of a Craigslist ad; (2) there was a 911 call from that same

resident that there were strangers outside his home, knocking on his door again, that would not

leave; (3) that Plaintiffs identified the same Craiglist ad that was the cause of the resident’s

harassment as the reason for their presence to the officers; and (4) Plaintiffs had driven a vehicle

to the location but did neither offered a driver’s license when asked for identification. Dkt. No. 282

at ¶¶159, 161-163.

         These facts are sufficient to find reasonable suspicion existed to conduct an investigatory

stop of Plaintiffs. United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (“The Fourth

Amendment requires only some minimum level of objective justification for the officers' actions—

but more than a hunch—measured in light of the totality of the circumstances.”). Thus, under a

proper application of the law, Plaintiffs fail to state a Fourth Amendment claim for the period of

time in which the Officers conducted an investigatory stop, which lasted, at the earliest, from the

initial encounter, to the arrival of a federal agent to effectuate Plaintiff Valladarez’s federal warrant.

Although Plaintiffs argue the taking of their identifications constituted an arrest, the case law does

not support this. 4 The Fifth Circuit has been clear that “a registration and license check, as well


4
  Plaintiffs cite case law out of other circuit courts in support of their argument that the period of time in which their
identifications were being checked amounted to an arrest. Dkt. No. 311 at 13. None of these cases make such a holding.
Instead, the cases state that taking identification from a suspect amounts to an investigatory detention or stop. None of
the cases state the taking of identification amounts to an arrest or requires probable cause. See, e.g., United States v.
Tyler, 512 F.3d 405, 411 (7th Cir. 2008) (“So we have a seizure [based on the taking of plaintiff’s identification], and
our next question is whether reasonable suspicion justified it.”); United States v. Villa-Gonzalez, 623 F.3d 526, 534 (8th
Cir. 2010) (requiring “reasonable suspicion of wrongdoing” in order to justify detention that include, among other
actions, taking of identification); United States v. Guerrero, 472 F.3d 784, 787 (10th Cir. 2007) (stating plaintiffs were
detained when their licenses were taken and “[i]nvestigative detentions must be supported by reasonable suspicion.”).


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                 Page 10 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 11 of 17




as the questions [an officer asks] before, and while waiting for, the computer results [does] not

violate the Fourth Amendment.” United States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006); see

e.g., United States v. Brigham, 382 F.3d 500, 507–08 (5th Cir. 2004) (“Like other circuits, this court

has found no constitutional impediment to a law enforcement officer's request to examine a driver's

license and vehicle registration...and to run a computer check on both.”).

         Because a check of Plaintiffs’ records did not come back clean, there remained a legitimate

reason for extending the stop. See United States v. Jenson, 462 F.3d 399, 404 (5th Cir. 2006). This

does not become untrue simply because a civil warrant, as opposed to a criminal warrant, returned

against Plaintiff Valladarez.5 Dkt. No. 311 at 14. As the Fifth Circuit has twice made clear, the

“Fourth Amendment does not require probable cause of criminality to detain in the immigration

context.”6 City of El Cenizo, Tex. v. Tex., 890 F.3d 164 (5th Cir. 2018); see also Weisler v. Jefferson

Par. Sheriff's Office, 736 Fed. Appx. 468, 471 (5th Cir. 2018), cert. denied, 139 S. Ct. 795 (2019)

(“the Fourth Amendment does not limit arrests to criminal law violations.”). Thus, for this

reason, as well as the reasons explained in Defendants’ motion to dismiss, any period of time that

may constitute an arrest under the Fourth Amendment was supported by probable cause.

V.       Officers Welk and Rickman are Entitled to Qualified Immunity.



5
  Although there was no warrant returned as to Plaintiff Simon, Plaintiffs allege no facts that suggest Plaintiff Simon
would have, or requested to, leave the scene while his wife was being detained pursuant to an outstanding federal
warrant against her. And Plaintiff Simon was not under arrest at any time simply by virtue of wanting to remain with
his wife pending the arrival of an ICE agent to execute her warrant. Notably, Plaintiff Simon has not pointed to any
facts that suggest he did not feel free to terminate the encounter at any time. Florida v. Bostick, 501 U.S. 429, 436
(1991).
6
  Plaintiffs claim El Cenizo is inapplicable because “the Fifth Circuit only ruled that a civil arrest is constitutional when
there is a state statute authorizing police to make a civil arrest.” Dkt. No. 311 at 17 (citing El Cenizo, 890 F.3d at 188).
The Fifth Circuit, however, “also disavow[ed] any district court decisions that have suggested the Fourth Amendment
requires probable cause of criminality in the immigration context.” Id. at 188 n. 22 (5th Cir. 2018) (emphasis added).
Moreover, Plaintiffs reading of El Cenizo in this way leads to the illogical result of allowing officers to run records
checks of warrants but only effectuate those that arise out of a state, rather than federal, offense. This is clearly not
what the Fifth Circuit intended.


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                    Page 11 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 12 of 17




         Plaintiffs’ Response fails to demonstrate how their stated facts overcome Officers Welk

and Rickman’s presumption of qualified immunity. “Clearly established law” should not be

defined at a high level of generality, but instead, with “specificity and granularity.” Morrow v.

Meachum, 917 F.3d 870, 874–75 (5th Cir. 2019). Thus, Plaintiffs are incorrect when they assert that

the inquiry for the “clearly established law” prong of qualified immunity is whether “the law was

clearly established that local officers violate the Constitution when they detain or arrest individuals

based solely on a suspected civil immigration warrant in the absence of state statutory authorization

and federal request.” Dkt. No. 311 at 19. This is the exact type of generality the Fifth Circuit and

Supreme Court forbids. See, e.g., White v. Pauly, 137 S. Ct. 548, 552 (2017) (the clearly established

law must be “particularized to the facts of the case.”).

         Defendants defined the clearly established law inquiry with specificity and granularity in

their Motion to Dismiss. The question is whether the law was clearly established that running a

check of Plaintiffs’ state and federal warrants during an investigatory stop and detain Plaintiffs

upon learning of an outstanding warrant for a civil immigration violation until a federal agent

arrived violated the Fourth Amendment. Based on the Fifth Circuit’s holdings in El Cenizo and

Weisler, the answer is clearly “no.” This is even more true considering other circuits are split on

the issue. Roy v. County of Los Angeles, CV1209012ABFFMX, 2018 WL 3439168, at *3 (C.D. Cal.

July 11, 2018) (recognizing the existence of a circuit split on the issue of whether probable cause of

a criminal offense is required under the Fourth Amendment following the El Cenizo holding).

“[W]hen the federal circuit courts are split on the issue, the law cannot be said to be clearly

established...even when the circuit split developed after the events in question” Morgan v.

Swanson, 659 F.3d 359, 372 (5th Cir. 2011) (en banc).




City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 12 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 13 of 17




         Even if this Court defines the clearly established law in the general way Plaintiffs suggest,

the result should be the same. Plaintiffs present no case law that supports their assertion that the

law was clearly established, at the time, “that local officers violate the Constitution when they

detain or arrest individuals based solely on a suspected7 civil immigration warrant in the absence

of state statutory authorization and federal request.” The only citation Plaintiffs provide in

support, from El Cenizo, is misrepresented as a holding by the Fifth Circuit. Dkt. No. 311 at 19

(“absent express direction or authorization by federal statute or federal officials, state and local law

enforcement officers may not detain or arrest an individual solely based on known or suspected

civil violations of federal immigration law.”). Even a cursory look at this citation reveals that the

El Cenizo court never made such holding; instead, it was reciting a Fourth Circuit holding that

plaintiffs had relied on to argue the detainer mandate under SB4 is facially invalid. City of El Cenizo,

Tex. v. Tex., 890 F.3d 164, 189 (5th Cir. 2018). In fact, after citing to this Fourth Circuit holding,

the El Cenizo court immediately went on to expressly state the holding was inapplicable to the case

before it.

         “It is the plaintiff’s burden to find a case in his favor that does not define the law at a ‘high

level of generality.’” Vann v. City of Southaven, 884 F.3d 307, 310 (5th Cir. 2018) (per curiam)

(quoting Cass v. City of Abilene, 814 F.3d 721, 732-33 (5th Cir. 2016) (per curiam)). Because

Plaintiffs’ argument against qualified immunity contains only a misrepresented citation to El

Cenizo and conclusory allegations, they have failed to overcome Defendants’ entitlement to

qualified immunity.


7
 The word “suspected” seems to have only been added by Plaintiffs in their Response. Compare Dkt. No. 282 with
Dkt. No. 311. Plaintiffs’ amended complaint never refers to the warrant that returned against Plaintiff Valladarez as
only being “suspected,” nor are there any facts that indicate why a warrant that is revealed during the course of a
police records check would not be verifiable. See Dkt. No. 282.


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint             Page 13 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 14 of 17




VI.      This Court Should Dismiss the City of Rowlett and Chief
         Godfrey Where There Has been no Showing of a Widespread
         Practice or that Chief Godfrey had Actual or Constructive
         Knowledge of Such a Practice.

         As was argued in Defendants’ motion to dismiss, to prove an “official policy,” a plaintiff

must state facts that demonstrate “[a] persistent, widespread practice of city officials or employees,

which, although not authorized by officially adopted and promulgated policy, is so common and well

settled as to constitute a custom that fairly represents municipal policy.”8 Mason v. Lafayette City-

Par. Consol. Gov’t, 806 F.3d 268, 280 (5th Cir. 2015) (emphasis added). Rather than point to facts

in their amended complaint that meet this burden, Plaintiffs’ Response directs this Court only to

their conclusory allegations that a widespread practice exists, as well as the allegations surrounding

their own arrest on April 23, 2019. See Dkt. No. 311 at 20. Plaintiffs were required to, but did not,

“do more than describe the incident that gave rise to his injury.” Pena v. City of Rio Grande City,

879 F.3d 613, 622 (5th Cir. 2018) (citing Connick v. Thompson, 563 U.S. 51, 61 (2011)) (affirming

dismissal of a plaintiff’s claim of an official policy of tasing non-threatening non-suspects where

the only facts alleged related to the single incident that involved Plaintiff).

         Stating a claim for an official policy also requires facts that show a city policymaker had

“[a]ctual or constructive knowledge of such custom.” Pena, 879 F.3d at 623. Plaintiffs do not

address this argument in their Response, but instead only insist the policymaker prong of the

analysis has been met because they “identif[ied] and name[d] Defendant Godfrey as a

policymaker.” Dkt. No. 311 at 21. Thus, Plaintiffs fail to identify any facts in their complaint that



8
 This way of proving an “official policy” is as an alternative to identifying an official ordinance or promulgation of the
City of Rowlett to evidence an official policy. It appears from Plaintiffs’ conclusory allegations in their complaint that
there has been no claim that the policy Plaintiffs allege was ever “officially adopted and promulgated by the
municipality’s lawmaking officers or by an official to whom the lawmakers have delegated policy-making authority.”
Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 280 (5th Cir. 2015) (citations omitted); see Dkt. No. 282.


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint                 Page 14 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 15 of 17




indicate Chief Godfrey had actual or constructive knowledge of a widespread policy9 and, to be

sure, there are none. See id.; see also Dkt. No. 282. Because Plaintiffs’ identification of Chief

Godfrey as a policymaker falls short of “sufficiently connect[ing] [Chief Godfrey] to the alleged

unconstitutional policy,” this Court should dismiss the City of Rowlett and Chief Godfrey from

this suit. Groden v. City of Dallas, Tex., 826 F.3d 280, 286 (5th Cir. 2016).

VII. Plaintiffs Should be Denied Leave to Amend their Complaint
     and this Court Should Dismiss With Prejudice.

         As a general matter, Courts should grant leave to amend pleadings “freely … when justice

so requires.” Fed. R. Civ. P. 15(a). However, “[a]t some point a Court must determine whether

a Plaintiff has had a fair opportunity to make his case; If after that time, a cause has not been

established, the court should finally dismiss the suit.” Jacques v. Procunier, 801 F.2d 789, 792 (5th

Cir. 1986). Thus, this Court possesses inherent discretion to determine whether Plaintiffs have

alleged their best case and dismiss with prejudice thereafter.

         As Plaintiffs contend, Plaintiffs have indeed alleged their best case. See ECF No. 311 at 23.

Moreover, the primary purpose of this litigation – a challenge to SB 4 - has been pending for nearly

three years. See generally ECF No. 282. Allowing Plaintiffs to replead their case wastes the time

and resources of this Court, City Defendants, as well as the other defendants who have been

pending in this case since its inception. See Jacques, 801 F.2d at 793 (finding that a court should

consider all pleadings before it in to determine whether Plaintiff has pled his best case in a §1983

claim) (emphasis in original); see also Amrhein v. La Madeline, Inc., 3:11-CV-02440-P, 2012 U.S.



9
 The Fifth Circuit has described what must be shown to meet this burden in Pineda v. City of Houston, 291 F.3d 325,
330 (5th Cir. 2002): “Actual knowledge may be shown by such means as discussions at council meetings or receipt of
written information. Constructive knowledge may be attributed to the governing body on the ground that it would have
known of the violations if it had properly exercised its responsibilities, as, for example, where the violations were so
persistent and widespread that they were the subject of prolonged public discussion or of a high degree of publicity.”


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint               Page 15 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 16 of 17




Dist. LEXIS 191729, at *2 (N.D. Tex. Dec. 12, 2012), aff’d 589 F. App’x 258 (5th Cir. 2015)

(“Multiple amendments militate in favor of dismissal if the best case is still not good enough.”).

Therefore, this Court should find that the third time is the charm for Plaintiffs’ challenge to SB4.

Defendants respectfully move that all claims pending against them be dismissed with prejudice.

                                                  CONCLUSION

         Because, Plaintiffs’ Response fails to remedy the deficiencies in their amended complaint,

City Defendants request that Plaintiffs’ claims against them be dismissed.

      Dated: April 29, 2020.

                                                      Respectfully Submitted.

                                                      KEN PAXTON
                                                      Attorney General of Texas

                                                      JEFFREY C. MATEER
                                                      First Assistant Attorney General

                                                      RYAN L. BANGERT
                                                      Deputy First Assistant Attorney General

                                                      DARREN L. MCCARTY
                                                      Deputy Attorney General for Civil Litigation

                                                      SHANNA E. MOLINARE
                                                      Division Chief
                                                      Law Enforcement Defense Division

                                                      /s/ Courtney Corbello
                                                      COURTNEY CORBELLO
                                                      Assistant Attorney General
                                                      Texas State Bar No. 24097533
                                                      courtney.corbello@oag.texas.gov
                                                      Attorney-in-Charge

                                                      /s/ Jason Bramow
                                                      JASON BRAMOW
                                                      Assistant Attorney General


City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint     Page 16 of 17
         Case 5:17-cv-00404-OLG Document 314 Filed 04/29/20 Page 17 of 17




                                                      Texas State Bar No. 24101545
                                                      jason.bramow@oag.texas.gov

                                                      /s/ Alisha Jackson
                                                      ALISHA JACKSON
                                                      Assistant Attorney General
                                                      Texas State Bar No. 24086542
                                                      alisha.jackson@oag.texas.gov

                                                      Law Enforcement Defense Division
                                                      Office of the Attorney General
                                                      P.O. Box 12548
                                                      Austin, Texas 78711-2548
                                                      (512) 463-2080 / Fax (512) 936-2109

                                                      ATTORNEYS FOR DEFENDANTS

                                      NOTICE OF ELECTRONIC FILING

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing, a true and correct copy of the above and foregoing in accordance

with the Electronic Case Files system of the United States District Court for the Western District

of Texas, on April 29, 2020.

                                                           /s/ Courtney Corbello
                                                           COURTNEY CORBELLO
                                                           Assistant Attorney General

                                          CERTIFICATE OF SERVICE

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a

true and correct copy of the above and foregoing has been served directly to all counsel on record

by the Electronic Case Files System of the Western District of Texas on April 29, 2020.


                                                           /s/ Courtney Corbello
                                                           COURTNEY CORBELLO
                                                           Assistant Attorney General




City Defendants’ Reply in Support of Motion to Dismiss Plaintiffs’ Second Amended Complaint   Page 17 of 17
